Citation Nr: 0903042	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-02 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a seizure disorder 
as secondary to residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The appellant served on active duty from November 1973 to 
February 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the claims..

The Board remanded the appeal in August 2007 for additional 
development, including an examination an medical nexus 
opinion, which the RO obtained as directed.  The appeal is 
again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2008 examination report notes the examiner 
opined the veteran's epilepsy was not causally linked to his 
active service, as there was no evidence of in-service head 
trauma, and the veteran in fact denied any previous history 
of head trauma.

The Board notes the service treatment records do in fact 
document the veteran's treatment in December 1973 for a left 
forehead bruise secondary to having rolled out of bed onto 
the floor.  The service treatment records note a history of 
the appellant being unconscious for an unknown period.  There 
also is a record of a 1974 EEG.  Further, the claims file 
notes the veteran's consistent assertion that, while he had a 
pre-service history of childhood seizures-which was not 
disclosed or noted at the physical examination for 
enlistment, he was seizure-free until he struck his head in 
service.

Service treatment records also note a February 12, 1974 DA 
Form 3082-R whereon the veteran certified he underwent an 
examination for separation more than three days prior, and 
that there had been no change in his medical condition.  A 
separation examination is not of record.  Other documents in 
the claims file note the possibility the veteran was 
medically discharged.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall inquire of the 
National Personnel Records Center as to 
whether there are any clinical/inpatient 
records generated by the Walson Army 
Hospital, Ft. Dix, New Jersey, during the 
period December 1973 to February 1974 
related to the veteran.  If so, please 
obtain them and associate them with the 
claims file.  All efforts to obtain them, 
and any negative replies, shall be fully 
documented in the claims file.

2.  After the above is complete, return 
the claims file to the examiner who 
conducted the September 2008 examination.  
Refer the examiner to the December 1973 
entries in the service treatment records 
for treatment of head trauma and the 1974 
EEG report.  Ask the examiner to advise if 
those entries change her opinion in any 
way.

Request the examiner to opine as follows: 
if, in light of the service treatment 
records, there is a 50-50 probability the 
veteran's pre-existing seizure disorder 
increased in severity during his active 
service or within one year of separation 
from active service.  If so, address 
whether there is a 50-50 probability that 
any increase in severity was due to the 
rigors of military service; or, it is 
unmistakably clear that any increase in 
severity was due to the natural 
progression of the disorder.

Request a full discussion and explanation 
for any opinion rendered.  The term "50-
50 probability" does not mean "within the 
realm of medical possibility." Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  Unmistakably 
clear means the weight of the medical 
evidence is significantly greater than 50-
50.

3.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




